t c no united_states tax_court union carbide corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p the related_supplier of ucfsc a wholly owned foreign_sales_corporation fsc within the meaning of sec_922 i r c filed a motion for partial summary_judgment arguing that p is entitled to redetermine its fsc commission expenses for its taxable years and pursuant to sec_925 i r c and regulations thereunder r objects to p's motion and filed a cross-motion for partial summary_judgment arguing that p failed to claim additional fsc commission expenses within the time prescribed by sec_1 a -1t e temporary income_tax regs fed reg date held respondent's cross-motion for partial summary_judgment granted and petitioner's motion for partial summary_judgment denied sec_1 a - 1t e temporary income_tax regs supra requires that the period of limitations for claiming refunds under sec_6511 i r c be open for both petitioner and ucfsc in order for petitioner to claim additional fsc commission expenses for the years in dispute held further sec_1 a -1t e temporary income_tax regs supra is valid thomas m haderlein james m o'brien jeffrey m o'donnell tamara l frantzan and jerry l robinson for petitioner steven r winningham and joseph f long for respondent opinion nims judge this matter is before the court on petitioner's motion and respondent's cross-motion for partial summary_judgment filed pursuant to rule unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in the federal income taxes of petitioner for its taxable years ending date and as follows year deficiency dollar_figure big_number big_number the issues for decision are whether petitioner can claim additional foreign_sales_corporation fsc commission expenses pursuant to sec_1 a -1t e temporary income_tax regs fed reg date regulation with respect to export sales made during its taxable years through in connection with petitioner's claims for refunds for overpayment of taxes for those years under sec_6511 and if not whether the regulation is valid petitioner's principal offices were located in danbury connecticut at the time the petition was filed background the facts related below are derived from the stipulation of facts foreign_sales_corporation issue filed on date and attached exhibits the facts are stated solely for purposes of deciding the matter before us and are not findings_of_fact in the event of a trial of this case see 106_tc_1 during the years at issue petitioner manufactured or produced various chemicals plastics carbon products and industrial gases in the united_states petitioner sold a portion of its products to customers outside the united_states on date petitioner organized union carbide foreign_sales_corporation ucfsc under the laws of the u s virgin islands ucfsc elected to be taxed as an fsc pursuant to sec_922 on date ucfsc operated and qualified as an fsc throughout the relevant period under an export distribution and commission agreement agreement dated date petitioner paid ucfsc during the taxable years at issue amounts intended to be the maximum commission allowable on foreign_trading_gross_receipts ftgr derived from the sale of its export products petitioner calculated ucfsc's profit each year to be the maximum profit allowable under the administrative pricing rules of sec_925 and accompanying regulations on its and forms u s_corporation income_tax return petitioner reported fsc commission expenses under sec_925 in the amounts of dollar_figure dollar_figure and dollar_figure respectively for purposes of calculating those expenses petitioner used the administrative pricing rule set forth in sec_925 which requires taxpayers to determine the combined taxable_income cti of the fsc and the related_supplier attributable to ftgr for purposes of calculating cti petitioner allocated and apportioned operating_expenses pursuant to the sales factor allocation method under sec_861 and accompanying regulations ucfsc filed its and forms 1120-fsc u s income_tax return of a foreign_sales_corporation on date date and date respectively ucfsc is not a party in the instant case petitioner is subject_to respondent's coordinated_examination_program cep typically every income_tax return of a cep taxpayer is surveyed or examined by respondent usually in or 3-year cycles the examination of petitioner's through tax years cycle commenced with an audit notification letter dated date shortly thereafter a preaudit conference was held between petitioner and respondent's examination team at which the parties discussed the scope and timing of the pending examination at the preaudit conference petitioner was informed that because no fsc adjustments had been proposed as a result of respondent's examination of its cycle respondent would not examine fsc issues in the cycle the examination team requested and petitioner executed form sec_872 consent to extend the time to assess tax for each of the years of the cycle during the course of the examination respondent did not seek form sec_872 for ucfsc's corresponding tax years nor did petitioner file any protective claims for refund or solicit any extensions of the periods of limitations for ucfsc's and tax years during that time petitioner did not anticipate making a redetermination of the fsc commissions paid to ucfsc during those years the limitations periods for respondent to assess deficiencies under sec_6501 limitations on assessment and collection and for ucfsc to file claims for refund under sec_6511 limitations on credit or refund for ucfsc's and tax years expired on date date and date respectively the examination of petitioner's cycle resulted in the issuance of a notice_of_deficiency to petitioner for those years on date petitioner filed a petition on date in which among other things petitioner assigned error to the entire amount of deficiencies determined by respondent on date respondent advised petitioner that the case had been forwarded to the internal_revenue_service irs appeals_office in an effort to resolve without a trial some or all of the adjustments set forth in the deficiency_notice petitioner first learned of the potential tax_benefit of redetermining its fsc commission expenses for the years in issue in connection with the preparation of its tax returns on date petitioner gave written notice to the appeals officer who was then considering the case that petitioner intended to seek additional fsc commission expenses for the years in issue the additional fsc commissions were premised on petitioner's redetermination of the operating_expenses allocable and apportionable using a production cost method under sec_861 to determine cti instead of the sales allocation method previously used on petitioner's returns on date petitioner filed an amendment to its petition first amendment claiming additional fsc commission expenses in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively on date respondent filed an answer to the first amendment asserting among other things that petitioner's claims for additional fsc commissions were not made within the time prescribed by the regulation on date petitioner advised respondent of its intent to amend the petition a second time second amendment to claim additional fsc commission expenses for its and tax years over and above those claimed in the first amendment attributable among other things to its use of the transaction-by-transaction method of determining fsc profits under sec_1 a -1t c temporary income_tax regs fed reg date instead of a determination of fsc profit based on product groupings as previously used on petitioner's returns the second amendment filed on date claimed additional fsc commissions in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively on date respondent filed an answer to the second amendment again denying petitioner's claims because they were not asserted within the time prescribed by the regulation on date ucfsc filed amended returns for its and tax years reporting additional fsc commission income in the amounts of dollar_figure dollar_figure and dollar_figure respectively and resulting additional income_tax due these amounts match the total_amounts of additional fsc commission expenses claimed by petitioner in its two amendments to the petition respondent rejected ucfsc's amended returns and no additional tax has been assessed against ucfsc for the aforementioned years on date the parties held a telephone conference call with the court in which it was agreed that the threshold issue of whether or not petitioner had timely asserted its claims for additional fsc commission expenses under the regulation would be considered apart from the substantive merits of those recomputations on the basis of that discussion petitioner filed its motion and respondent filed its cross- motion for partial summary_judgment with respect to the threshold issue along with supporting memoranda of law discussion petitioner asks us to find overpayments of taxes for its and tax years respectively based on its recomputation of the commissions payable to its foreign_subsidiary ucfsc during those years pursuant to sec_925 and attendant regulations we have jurisdiction to determine the amounts of any overpayments with respect to petitioner's and tax years since respondent has determined a deficiency for each of those years sec_6512 97_tc_548 we must first decide whether the regulation precludes petitioner from claiming additional fsc commission expenses for the years in issue if we hold that it does we must then decide whether the regulation is valid for the purpose of petitioner's motion and respondent's cross-motion the parties agree that there are no genuine issues of material fact in dispute and that the matter before us is ripe for summary_judgment rule b 102_tc_721 100_tc_616 affd 67_f3d_1445 9th cir if we grant petitioner's motion further proceedings to determine the amounts of additional fsc commission expenses to which petitioner is entitled will be required if on the other hand we grant respondent's cross-motion no further proceedings concerning this issue will be necessary in deciding the matter before us we first find it useful to synopsize the statutory and regulatory framework and history pertaining to fsc's and their statutory predecessors domestic international sales corporations disc's congress enacted the disc provisions in as a tax incentive to encourage and increase exports revenue act of publaw_92_178 85_stat_497 the disc provisions are set forth in sec_991 through those sections allowed domestic corporations to defer taxes on a significant portion of profits from export sales similar to the tax benefits available to corporations manufacturing abroad through foreign subsidiaries h rept pincite 1972_1_cb_498 s rept pincite 1972_1_cb_559 a domestic_corporation that conducts its foreign operations through a foreign_subsidiary generally does not pay federal tax on the income from those operations until the subsidiary's income is repatriated to the domestic parent 108_tc_107 under the disc provisions congress created intercompany_pricing_rules for the purpose of limiting the amount of income that the parent related_supplier could allocate to the disc thus limiting the amount of tax incentive by means of income deferral these rules provided for the price at which the related_supplier was deemed to have sold its products to the disc regardless of whether any price was actually paid id pincite sec_994 provided three alternative pricing methods for disc's the first two methods were safe harbors created so that taxpayers might avoid the complexities of sec_482 sec_994 and 94_tc_919 affd 955_f2d_1037 6th cir however under sec_994 taxpayers could use the rules of sec_482 to allocate an arm's-length profit to the disc if those rules would allow a greater allocation of profit to the disc than either safe_harbor sec_994 brown-forman corp v commissioner supra pincite the parent_corporation either sold its product to the disc for resale in foreign markets a buy-sell disc or paid a commission to the disc for selling goods in foreign markets a commission_disc brown-forman corp v commissioner supra pincite although the sec_994 pricing rules literally applied only to a buy-sell disc they were adopted for commission disc's pursuant to statutory authority granted to the secretary sec_994 sec_1_994-1 income_tax regs in congress enacted the fsc provisions sec_921 through to replace and cure certain perceived shortcomings in the disc provisions for taxable years beginning after date deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 s prt vol pincite see brown-forman corp v commissioner supra pincite the senate_finance_committee explanation of the fsc legislation states that in general where the provisions of the bill are identical or substantially_similar to the disc provisions under present law the committee intends that rules comparable to the rules in regulations issued under those provisions will be applied to the fsc s prt vol supra pincite as with disc's under the fsc provisions the fsc and its related_supplier remain subject_to sec_482 but may elect between two safe_harbor pricing methods to determine the profit of the fsc in order to avoid the complexities of sec_482 sec_925 and the transfer_pricing rules applicable to fsc's are analogous to the rules applicable to disc's sec_925 sec_994 general dynamics corp subs v commissioner supra pincite the fsc and related_supplier may subject_to certain restrictions select the most favorable of the administrative pricing methods of sec_925 in order to reallocate income generated by export sales from the parent_corporation to the fsc the fsc provisions permanently exempt a portion of fsc profits approximately percent from tax sec_923 the fsc recognizes the nonexempt_portion of its taxable_income as income effectively connected with the conduct of a u s trade_or_business sec_921 sec_925 provides in pertinent part sec_925 a in general --in the case of a sale of export_property to a fsc by a person described in sec_482 the taxable_income of such fsc and such person shall be based upon a transfer price which would allow such fsc to derive taxable_income attributable to such sale regardless of the sales_price actually charged in an amount which does not exceed the greatest of-- dollar_figure percent of the foreign_trading_gross_receipts derived from the sale of such property by such fsc percent of the combined taxable_income of such fsc and such person which is attributable to the foreign_trading_gross_receipts derived from the sale of such property by such fsc or taxable_income based upon the sale price actually charged but subject_to the rules provided in sec_482 although sec_925 applies literally only to buy sell fsc's congress authorized the secretary to prescribe regulations setting forth consistent rules with respect to commission fsc's sec_925 general dynamics corp subs v commissioner supra pincite sec_1 a -1t d temporary income_tax regs fed reg date the regulation was adopted as part of a comprehensive set of temporary regulations intended to provide immediate guidance necessary to fsc's and their shareholders with respect to provisions under title viii of the tax_reform_act_of_1984 foreign sales corporations and is effective for taxable years beginning after date t d 1987_1_cb_184 the regulation provides as follows bracketed numerals supplied subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of costs and expenses that are used to determine the fsc's and related supplier's profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa sec_1 a -1t e temporary income_tax regs fed reg date petitioner and respondent agree that the regulation permits an fsc and its related_supplier to redetermine the transfer price or commission reported on their original returns through the filing of amended returns provided that the conditions of the regulation are satisfied the parties lock horns however over the scope of the requirements imposed by the regulation on the redetermination of fsc commissions by a related_supplier and an fsc more specifically the parties dispute the import of sentence no of the regulation regulations that are valid exercises of the powers of the secretary have the force and effect of law 98_tc_187 the rules for interpreting regulations resemble those governing the interpretation of statutes see eg 600_f2d_546 5th cir intel corp consol subs v commissioner t c pincite when construing a statute or a regulation courts are to give effect to its plain and ordinary meaning unless doing so would produce absurd or unreasonable results 490_us_504 kcmc inc v fcc supra pincite 102_tc_721 the most basic tenet of statutory construction is to start with the language of the statute itself 489_us_235 when the plain language of the statute or regulation is clear and unambiguous that is where the inquiry should end general dynamics corp subs v commissioner t c pincite on brief petitioner presents a plenitude of alternative arguments in support of its claims for additional fsc commission expenses for the years in issue petitioner's principal contention is that the plain language of sentence no requires only that the party in the overpayment position file its claims for refund relating to a redetermination of fsc commission expenses within the allowable time period under sec_6511 in other words petitioner maintains that the sec_6511 period of limitations need be open only for its own taxes not those of ucfsc in order for petitioner to redetermine its fsc commission expenses thus petitioner asserts that it can deduct additional fsc commission expenses in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively subject_to any correlative adjustments to ucfsc's returns that in petitioner's view are mandated by sentence no of the regulation petitioner alternatively argues that even if a dual statute_of_limitations requirement inheres in sentence no sentence no literally contains no such requirement therefore petitioner reasons it is entitled to claim additional expenses in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively subject_to any correlative adjustments to ucfsc's returns the foregoing amounts are based on the portion of petitioner's fsc recomputations attributable to its sec_861 expense adjustments as alleged in petitioner's first amendment as a further alternative argument petitioner maintains that if taxpayers must satisfy any dual limitations requirement under the regulation the period applicable to the party in the deficiency position must be based on sec_6501 rather than sec_6511 the limitations periods contained in sec_6501 and sec_6511 are not uniformly parallel in that connection petitioner argues that its claims for additional fsc commission expenses for and in the amounts of dollar_figure and dollar_figure are timely because they were made within the periods for petitioner to file claims for refund under sec_6511 and for respondent to assess correlative deficiencies against ucfsc under sec_6501 the 6-year period of limitations applicable to omissions from gross_income in excess of percent of the gross_income reported on the taxpayer's return petitioner acknowledges that both of its claims for as well as its revised claim for came after the 6-year period of limitations had expired with respect to ucfsc for those years and are thus barred under this interpretation of the regulation respondent argues on the other hand that petitioner's claims are proscribed by the plain language of the regulation respondent maintains that sentence no allows the fsc and the related_supplier to change their administrative pricing method or the grouping of transactions to which the methods are applied only if such redeterminations are made while the periods of limitations for making claims for refund under sec_6511 are open for both the fsc and the related_supplier dual sec_6511 requirement respondent further argues that the dual sec_6511 requirement extends to any redeterminations made pursuant to sentence no as well we agree with respondent the regulation is clear and unambiguous and that is where our inquiry as to the meaning of the regulation must end see general dynamics corp subs v commissioner supra pincite in response to petitioner's principal argument the antecedents of the pronoun their in sentence no are unequivocally the related_supplier and the fsc thus sentence no on its face mandates that the period of limitations under sec_6511 be open for both the related_supplier and the fsc in order for fsc commission expenses to be redetermined despite claiming to rely on the plain meaning of the regulation petitioner asks the court to interpret sentence no essentially as follows in addition a redetermination may be made by the fsc and related_supplier if either the related supplier's or the fsc's taxable_year is still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial petitioner reasons that a dual sec_6511 requirement is superfluous insofar as sentence no calls for correlative adjustments to the returns of the party in the deficiency position petitioner's argument presupposes that correlative adjustments are authorized by sentence no even though the year of the taxpayer in the deficiency posture may already otherwise have closed see discussion infra at pp we think sentence no and sentence no serve different functions however to wit sentence no specifies the time within which redeterminations must be made by the parties whereas sentence no underscores the fact that such redeterminations cannot be made unilaterally the interpretation advanced by petitioner simply flies in the face of the plain language of the regulation and we decline to rewrite the regulation to conform with petitioner's tortured construction cf brown-forman corp v commissioner t c pincite petitioner's alternative position regarding redeterminations under sentence no is without merit as well petitioner argues in effect that since sentence no speaks to certain types of changes not permitted by sentence no sentence no must not incorporate the timeframe contained in sentence no but it defies logic to suppose that in drafting the regulation the secretary would have provided sub silentio a disparate rule for making redeterminations pursuant to sentence no rather we conclude that the dual sec_6511 requirement set forth in sentence no applies equally to redeterminations of ftgr and the amounts of costs and expenses used to redetermine profits of the fsc and the related_supplier under the transfer_pricing methods of sec_925 in that connection we observe that sentence no begins with the word also according to webster's ii new riverside university dictionary also means in addition likewise moreover the preamble to the fsc regulations states in pertinent part that a redetermination may be made by the fsc and related_supplier if their taxable years are open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions would be more beneficial likewise the fsc and related_supplier may redetermine the amount of ftgr and the costs and expenses that are used to determine their profit under the transfer_pricing methods t d c b pincite emphasis added petitioner has failed to persuade us that sentence no should be read inconsistently with and divorced from the requirement announced in sentence no regulations like statutes are to be considered each in its entirety and not as if each of its provisions was independent and unaffected by the others 290_us_484 see general dynamics corp subs v commissioner t c pincite petitioner's argument regarding the applicability of sec_6501 to the party in the deficiency position for purposes of satisfying the regulation's terms is also unavailing while sec_6501 undeniably governs respondent's ability to assess deficiencies the regulation expressly ties taxpayers' redeterminations of fsc expenses to the period of limitations under sec_6511 these are wholly independent matters which petitioner wrongly conflates accordingly we disagree with petitioner's attempt to insert the limitations_period of its choosing in lieu of sec_6511 in order to secure the benefits of the regulation lastly the fact that the regulation utilizes sec_6511 as a point of reference even though any commission expense redetermination automatically places one of the taxpayers either the fsc or the related_supplier in a deficiency position does not effect an absurd or nonsensical result in our judgment see exxon corp v commissioner t c pincite the dual sec_6511 requirement simply specifies an uncomplicated timeframe within which the taxpayer seeking an additional deduction must act nothing more based on the above discussion we hold that the regulation requires that the period of limitations for claiming refunds under sec_6511 be open for both petitioner and ucfsc in order for petitioner to claim additional fsc commission expenses for the taxable years in issue having decided that the regulation by its terms precludes a redetermination of fsc commission expenses on the undisputed facts of this case we now consider petitioner's alternative contention that the regulation must be declared invalid sec_925 authorizes the secretary to prescribe regulations with respect to commissions rentals and marginal_costing that are consistent with the rules set forth in sec_925 while there may be a question as to whether the regulation falls within the scope of sec_925 and is therefore entitled to an especially high degree of deference as a legislative_regulation we find it unnecessary to resolve this question cf sim-air usa ltd v commissioner t c pincite for reasons discussed below even under the lesser degree of deference accorded interpretative regulations those issued pursuant to the secretary's general rulemaking authority under sec_7805 we conclude that the regulation is valid petitioner proffers a number of arguments in support of its position that the regulation is both unreasonable and contrary to the plain language origins and purpose of sec_925 see eg 440_us_472 sim-air usa ltd v commissioner supra pincite 79_tc_1054 affd 755_f2d_790 11th cir none are cogent petitioner posits that the regulation's dual sec_6511 requirement precludes taxpayers from maximizing their allowable fsc commissions via amended returns in contravention of sec_925 and congressional intent in that connection petitioner argues that the dual sec_6511 requirement improperly adds to sec_925 a limitation not envisioned by congress to bolster its position petitioner quotes in part the senate_finance_committee report accompanying the fsc legislation under the administrative pricing rules the transfer price from the related_supplier to the fsc may be computed after the fsc sells the goods to a customer furthermore the fsc and its related_supplier may make adjustments upwards or downwards following the close of the taxable_year in which the fsc sells the goods s prt vol supra pincite petitioner reads the statute and legislative_history too broadly sec_925 itself is silent on the issue of redeterminations of fsc commission expenses cf bankers life cas co v united_states ___ f 3d ___ ___ 7th cir date moreover the legislative_history excerpted above does not mention redeterminations via amended returns--it simply endorses adjustments to fsc expenses after the relevant tax_year has closed cf e i du pont de nemours co v commission41_f3d_130 3d cir affg 102_tc_1 contrary to petitioner's assertions the regulation does not conflict with the language of the underlying statute nor is it inconsistent with legislative intent see cwt farms inc v commissioner supra pincite4 the extent to which congress intended taxpayers to be able to redetermine fsc commission expenses after their original tax returns have been filed is not explicitly stated in the statute or its legislative_history in light of the silence of sec_925 on this score the challenged regulation in no way can be said to contradict or limit the unambiguous language of the statute cf id pincite on the contrary the regulation fosters the goal of sec_925 of allowing taxpayers to maximize fsc expenses within certain parameters in addition to being entirely consistent with the statute and legislative_history the dual sec_6511 requirement is in no way unreasonable see 92_tc_1204 since the returns of both the fsc and the related_supplier are necessarily affected by any redeterminations under the regulation it is logical to require any recomputations to be made within a timeframe applicable to both taxpayers to deny the secretary the ability to place time constraints on the benefits conferred by the regulation would unduly circumscribe his authority under sec_7805 to adopt all needful rules and regulations for the enforcement of the revenue statutes emphasis added moreover the lack of such a time limit would raise the specter of ex post facto or retroactive tax planning--a result which congress could hardly have intended in enacting the fsc legislation notwithstanding its interest in promoting foreign trade see faltesek v commissioner supra pincite1 petitioner contends that in a lengthy audit to the extent it is respondent's policy to refuse to grant consents solely for the purpose of extending the period for taxpayers to file claims for refund the regulation unreasonably bars the related_supplier from claiming additional expenses after the period of limitations under sec_6511 with respect to the fsc has expired we disagree far from being arbitrary or unreasonable the fact that the secretary chose to confine taxpayers' redeterminations to a period which may be extended instead of a fixed timeframe indicates to us that the secretary was mindful that a closed-end period conceivably could bar redeterminations in the case of a lengthy audit cf id pincite2 in the case before us petitioner made no attempt to secure an extension for ucfsc to file claims for refund for the years at issue moreover it is not respondent's policy to deny invariably such extensions see audit internal_revenue_manual cch sec_4541 pincite a consent the sole purpose of which is to extend the period for filing claims for refund should not be accepted unless the chiefs examination_division authorizes sic the acceptance thereof emphasis added in any event taxpayers ordinarily would not have to ask for consents during the course of a lengthy audit respondent would likely request form sec_872 from a related_supplier and an fsc in order to preserve his ability to assess any fsc-related deficiencies against one or the other here respondent presumably did not request form sec_872 from ucfsc because the audit of the taxpayers' previous 3-year cycle had not yielded any fsc- related adjustments it is of course also true as respondent recognizes that regardless of the irs's willingness or unwillingness to grant consents a taxpayer in petitioner's shoes need only anticipate the possibility of favorable revisions to its fsc expenses and file a protective claim_for_refund within the proper time in order to preserve rights under the regulation petitioner next argues that the regulation unreasonably creates a double standard permitting respondent to 'whipsaw' taxpayers with respect to the commissioner's fsc recomputations ie by assessing fsc-related deficiencies against one taxpayer after the period for the other taxpayer to claim refunds has expired although not identical we think that the situation posed by petitioner is analogous to that in 67_tc_911 in that case we stated that sec_482 may contemplate a suspension of the running of the statute of limitation on claims for refund of the overpayment attributable to the correlative_adjustment or as the first sentence of sec_1 d income_tax regs seems to suggest may impose a positive duty on the commissioner without regard to the statute of limitation on refund claims to refund such overpayment id pincite in petitioner's hypothetical situation sentence no may compel respondent to refund such overpayments regardless of the expiration of sec_6511 in any event this scenario is not before us and we need not resolve it at this time cf id pincite conversely petitioner argues that the regulation's dual sec_6511 requirement opens the door for taxpayers to whipsaw respondent for example a related_supplier could claim a refund based on additional fsc commissions while the period of limitations under sec_6511 is open for both the related_supplier and the fsc but after the period of limitations has expired under sec_6501 for respondent to assess the fsc's correlative deficiency petitioner correctly points out that in such a case sec_6511 would be irrelevant to the assessment of an fsc's deficiency stemming from additional commission income petitioner also states that the fsc's filing of an amended_return reporting a deficiency does not provide any basis for the assessment thereof if the period of limitations under sec_6501 has expired see 38_tc_875 9_tc_769 revrul_74_580 1974_2_cb_400 under the terms of the regulation however petitioner is not entitled to its claims of additional fsc commission expenses so as to create a corresponding deficiency for ucfsc inasmuch as petitioner did not meet the dual sec_6511 requirement and ucfsc is not a party in this case whether or not under the scenario conjured up by petitioner respondent would be able to assess deficiencies against the fsc notwithstanding the expiration of the period of limitations under sec_6501 is not a question before us and we need not speculate about it we conclude that the regulation's dual sec_6511 requirement imposed on taxpayers represents a reasonable accommodation of the competing interests of fairness administrability and avoidance of abuse atlantic mut ins co v commissioner u s ___ ___ 118_sct_1413 in reaching our conclusion we recognize that the regulation conceivably could have been written in other ways including the manner advocated by petitioner cf l f intl sa912_f2d_377 9th cir however such a possibility is extraneous to our inquiry see eg national muffler dealers association inc v united_states u s pincite the choice among reasonable interpretations is for the commissioner not the courts e i du pont de nemours co v commissioner f 3d pincite 890_f2d_1329 5th cir petitioner has failed to convince us that the regulation is either unreasonable or inconsistent with the underlying statute its origin or its purpose see faltesek v commissioner t c pincite1 we have considered the remaining arguments of the parties and to the extent that they have not been addressed herein find them to be either not germane or unconvincing in light of the above we hold that the regulation is valid and since petitioner has failed to follow its provisions we further hold that petitioner is not entitled to its claims for additional fsc commission expenses in whole or in part for the taxable years at issue accordingly respondent's cross-motion is granted and petitioner's motion is denied to reflect the foregoing an order granting respondent's cross-motion for partial summary_judgment and denying petitioner's motion for partial summary_judgment will be issued
